     Case 3:19-cv-08136-ROS-JZB Document 9 Filed 06/11/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Joanna Newman, et al.,                            No. CV-19-08136-PCT-ROS (JZB)
10                  Plaintiffs,                        ORDER
11   v.
12   County of Yavapai, et al.,
13                  Defendants.
14
15         Pending before the Court is the parties’ “Stipulation to Extend Deadline to Answer
16   Complaint for all Defendants.” (Doc. 7.) The parties seek to extend the answer deadline to
17   a date, in accordance with Rule 15(a)(3), Fed. R. Civ. P., upon Plaintiff’s filing of an
18   amended complaint. (Id.) Plaintiff has not filed an amended complaint, and the Court is not
19   inclined to leave an open-ended answer deadline, however, it will grant an extension of
20   one week to file an answer to Plaintiff’s Complaint.
21         Accordingly,
22         IT IS ORDERED:
23         1.     The Stipulation (Doc. 7) is granted as provided in this Order.
24         2.     On or before June 25, 2019, Defendants shall file an answer or otherwise
25   respond to Plaintiff’s Complaint.
26         Dated this 11th day of June, 2019.
27
28                                                          Honorable John Z. Boyle
                                                            United States Magistrate Judge
